Citation Nr: 0215378	
Decision Date: 10/31/02    Archive Date: 11/06/02

DOCKET NO.  95-33 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to special monthly compensation by reason of 
being in need of regular aid and attendance of another person 
or by reason of being housebound.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from September 1954 to 
December 1960.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama in November 1997.  

The Board initially denied the veteran's claim in a July 2000 
decision.  The veteran appealed this determination to the 
United States Court of Appeals for Veterans Claims (Court), 
and, in a single-judge decision issued in October 2001, the 
Court vacated the Board's decision.  Following additional 
development ordered by the Board under 38 C.F.R. § 19.9 
(2002), this case is again before the Board.  


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claim has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claim.

2.  The veteran's service-connected disabilities include 
generalized anxiety disorder, evaluated as 100 percent 
disabling; and residuals of a back injury, rated as 20 
percent disabling.

3.  The veteran's service-connected disabilities have been 
shown to result in such limitations as his need for the help 
of another person in maintaining his hygiene and personal 
appearance, his use of a wheelchair and cane, and the 
apparent fact that he would not be able to leave his house 
without the assistance of another person.



CONCLUSION OF LAW

The criteria for entitlement to special monthly compensation 
by reason of being in need of regular aid and attendance of 
another person or by reason of being housebound have been 
met.  38 U.S.C.A. §§ 1114, 5103, 5103A, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.159, 3.350, 3.351, 3.352 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that all relevant facts have been 
properly developed in regard to the veteran's claim, and no 
further assistance is required in order to comply with the 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159 (2002).  Specifically, the RO 
has afforded the veteran multiple VA examinations in 
conjunction with his claim and has obtained records of 
reported treatment.  

The Board is aware that the RO has not adjudicated the 
veteran's claim under the provisions of 38 U.S.C.A. § 5103 
(West 1991 & Supp. 2002), concerning the VA's duty to inform 
a claimant of the evidence necessary to substantiate a claim, 
to date. 
See generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Although there has been no evidentiary development 
of this case since the issuance of the July 2000 Board 
decision, the Board's determination on this claim, described 
below, should preclude any resultant prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on the VA with no benefit flowing to the 
veteran are to be avoided).

Special monthly compensation is payable to a veteran who is, 
as a result of his service-connected disabilities, so 
helpless as to need or require the regular aid and attendance 
of another person.  38 U.S.C.A. § 1114(l) (West 1991 & Supp. 
2002); 38 C.F.R. § 3.350(b)(3) (2002).  A veteran will be 
considered in need of regular aid and attendance if he or 
she: (1) is blind or so nearly blind as to have corrected 
visual acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to five degrees or less; (2) 
is a patient in a nursing home because of mental or physical 
incapacity; or (3) establishes a factual need for aid and 
attendance under the criteria set forth in 38 C.F.R. § 
3.352(a) (2002).  38 C.F.R. § 3.351(c) (2002).

The following criteria will be considered in determining 
whether the veteran is in need of the regular aid and 
attendance of another person: the inability of the veteran to 
dress or undress himself, or to keep himself ordinarily clean 
and presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which, by reason of the 
particular disability, cannot be done without such aid; the 
inability of the veteran to feed himself through the loss of 
coordination of upper extremities or through extreme 
weakness; the inability to attend to the wants of nature; or 
an incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the veteran from the 
hazards or dangers incident to his daily environment.  38 
C.F.R. § 3.352(a) (2002).

In Turco v. Brown, 9 Vet. App. 222 (1996), the U.S. Court of 
Appeals for Veterans Claims (Court) (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) held 
that it was not required that all of the disabling conditions 
enumerated in the provisions of 38 C.F.R. § 3.352(a) be found 
to exist to establish eligibility for aid and attendance and 
that such eligibility required at least one of the enumerated 
factors be present.  The Court added that the particular 
personal function which the veteran was unable to perform 
should be considered in connection with his or her condition 
as a whole and that it was only necessary that the evidence 
establish that the veteran is so helpless as to need regular 
aid and attendance, not that there be a constant need.

Alternatively, 38 U.S.C.A. § 1114(s) (West 1991 & Supp. 
2002), special monthly compensation is payable for being 
permanently housebound by reason of service-connected 
disability or disabilities.  This requirement is met when the 
veteran is substantially confined as a direct result of 
service-connected disabilities to his or her dwelling and the 
immediate premises or, if institutionalized, to the ward or 
clinical areas, and it is reasonably certain that the 
disability or disabilities will continue throughout his or 
her lifetime.  Special monthly compensation under this 
section is also payable for a single service-connected 
disability rated as totally disabling, with additional 
service-connected disability independently rated at 60 
percent, separate and distinct from the totally disabling 
service-connected disability and involving different 
anatomical segments or bodily systems.

In the present case, the veteran is service-connected for 
generalized anxiety disorder, evaluated as 100 percent 
disabling; and residuals of a back injury, rated as 20 
percent disabling.  Initially, the Board notes that special 
monthly compensation benefits are clearly not warranted on 
the basis of blindness or being a patient in a nursing home 
because the veteran is not blind due to service-connected 
disability and is not a patient in a nursing home.  38 C.F.R. 
§ 3.351(c)(1), (2) (2002).  

As to the question of whether the veteran's service-connected 
disabilities render him in need of the aid and attendance of 
another person or housebound, the Board observes that the 
deterioration of his functioning was noted in his records 
following a motor vehicle accident in February 1997.  A 
magnetic resonance imaging study (MRI) from March 1997 
revealed an enlarged pituitary gland (pituitary adenoma), 
with white matter changes consistent with age-related 
vascular change.  This adenoma was resected at a VA facility 
in May 1997, and subsequent records reflect an apparent 
deterioration in the veteran's ability to take care of 
himself.

In a March 1998 opinion, the veteran's private neurologist 
indicated that his neurological and pituitary problems, 
including epilepsy, were not etiologically related to his 
service-connected psychiatric and back disorders.  

A November 1998 VA aid and attendance examination revealed 
that the veteran required the daily personal health care 
services of a skilled provider, without which he would 
require hospital, nursing home, or other institutional care.  
Most of the veteran's complaints concerned ataxia and his 
pituitary tumor, and the diagnoses included status post 
pituitary adenoma, a seizure disorder, hypertension, ataxia, 
remote transient ischemic attacks, and anxiety/depression.

The report of a January 1999 VA aid and attendance 
examination further reflects that the veteran was "an 
adequate candidate" for aid and attendance," with diagnoses 
including status post brain surgery secondary to a tumor, 
chronic back problems, and impotence secondary to medication 
side effects.  Virtually identical conclusions were reached 
in the report of an August 1999 VA aid and attendance 
examination, with the examiner also noting that the veteran 
was "more or less housebound."  Assistance was noted to be 
needed in regard to such activities as sitting, standing, 
walking, bathing, dressing, using the toilet, and such 
general daily home activities as going to the kitchen.

A September 1999 VA psychiatric examination report reflects 
that the veteran's anxiety and depression had been compounded 
by his brain surgery to the point of a nervous breakdown, 
with symptoms including confusion, lapses of memory, poor 
impulse, and a solitary life.  

In September 2002, the veteran underwent a VA examination 
with a physician who reviewed the claims file.  The examiner 
noted numerous deficiencies in terms of the veteran's 
capacity to protect himself from the hazards and dangers of 
his daily environment, including memory difficulties, a 
history of dizziness, poor balance secondary to back 
problems, and degenerative joint disease of the knees.  The 
veteran was able to perform self-care, but with assistance 
from his wife.  He was noted to be unable to travel beyond 
the premises of the house unless accompanied by a responsible 
adult.  He could feed and bathe himself, but he needed 
assistance with such activities as shaving, toileting, and 
clothing.  His degenerative disc disease of the lumbosacral 
spine was noted to be "severe" in degree, and his overall 
restrictions were noted to be "permanent" by the examiner.  

The examiner diagnosed numerous disorders, including 
generalized anxiety disorder, spondylosis of L5 with severe 
degenerative disc disease of L5-S1, peripheral neuropathy, 
degenerative joint disease of the knees, median and ulnar 
neuropathy, status post excision of a pituitary tumor, a 
seizure disorder, blindness of the right eye, hypertension, a 
history of a stroke, and a history of sleep apnea.  The 
examiner concluded that the veteran's "service[-]connected 
medical problems of generalized anxiety disorder and back 
problems play a significant role in his requested need for 
aid and attendance."  

In reviewing all of this evidence, the Board is fully 
satisfied that the veteran meets the definitions of needing 
the regular aid and attendance of another person and being 
housebound.  Significant factors in this regard are the 
veteran's need for the help of another person in maintaining 
his hygiene and personal appearance, his use of a wheelchair 
and cane, and the apparent fact that he would not be able to 
leave his house without the assistance of another person.

The question thus becomes whether the veteran's status is 
attributable to service-connected disabilities.  The Board is 
aware that the veteran has been extensively treated for other 
problems, including a pituitary tumor, a seizure disorder, 
and right eye blindness, and does not exclude the possibility 
that these disorders, in and of themselves, might suffice to 
render him in need of the aid and attendance of another 
person or housebound.  However, the most recent medical 
records contained in the claims file indicate a marked 
worsening of the veteran's service-connected psychiatric and 
low back disorders during the pendency of this appeal.  
Specifically, memory lapses have been attributed to his 
psychiatric disorder, while poor balance has been linked to 
his low back disorder.  Finally, the Board is aware of the 
September 2002 opinion that these two service-connected 
disabilities "play a significant role" in the veteran's 
need for aid and attendance.

The September 2002 opinion may not necessarily constitute 
conclusive evidence of whether the veteran's need for the aid 
and attendance of another person or housebound status results 
from service-connected disabilities, but, in the context of 
the entire medical record, particularly the evidence showing 
a recent and substantial worsening of his service-connected 
disabilities, the Board finds that this opinion reflects that 
it is at least as likely as not that his status is 
attributable to these disabilities.  Under 38 U.S.C.A. 
§ 5107(b) (West 1991 & Supp. 2002), all doubt as to a 
material issue in a case such as this must be resolved in the 
claimant's favor.  Accordingly, after resolving all doubt in 
the veteran's favor, the Board concludes that entitlement to 
special monthly compensation by reason of being in need of 
the  regular aid and attendance of another person or by 
reason of being housebound has been shown, and the appeal is 
granted.


ORDER

Entitlement to special monthly compensation by reason of 
being in need of regular aid and attendance of another person 
or by reason of being housebound is granted, subject to the 
laws and regulations governing the payment of monetary 
benefits.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

